Citation Nr: 0009542	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  95-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
degenerative changes of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 20 percent 
evaluation for degenerative changes of the lumbosacral spine.

3.  Evaluation of patellofemoral pain syndrome, right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1991 to July 
1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal stems from an October 1994 rating decision that 
granted service connection for degenerative changes of the 
lumbosacral spine (20 percent from date of separation); for 
patellofemoral pain syndrome, right knee (0 percent from date 
of separation); bursitis of the right hip, and that denied 
service connection for a left knee disability.  In August 
1996, the Board issued a final decision as to the evaluation 
for the bursitis of the right hip, therefore this issue is 
not before the Board in the instant decision.  Service 
connection for patellofemoral pain syndrome in the left knee 
was granted in an April 1998 rating decision, thereby 
resolving the issue on appeal.  As this represents a full 
grant of the benefits sought on appeal, the issue is no 
longer before the Board. 

Preliminary review of the record does reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which might be considered exceptional or unusual.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  At the time of the November 1999 rating decision, which 
reduced the evaluation for degenerative changes of the 
lumbosacral spine from 20 percent to 10 percent, the RO did 
not comply with 38 C.F.R. § 3.344.

2.  Degenerative changes of the lumbosacral spine are 
manifested by no more than moderate limitation of motion.

3.  Patellofemoral pain syndrome of the right knee is 
manifested by no more than periarticular pathology productive 
of painful movement.



CONCLUSIONS OF LAW

1.  The criteria have been met for restoration of a 20 
percent disability evaluation for degenerative changes of the 
lumbosacral spine.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.344; Part 4, Diagnostic Code 5292 (1999).

2.  Degenerative changes of the lumbosacral spine are no more 
than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (1999).

3.  Patellofemoral pain syndrome of the right knee is no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Restoration of a 20 percent Evaluation for Disability 
Lumbosacral Spine

The appellant was in receipt of a 20 percent evaluation for 
degenerative changes of the lumbosacral spine from July 1994.  
The evaluation was reduced to 10 percent effective February 
2000.  This case is subject to the requirements set forth at 
38 C.F.R. § 3.344 (1999).

There is no question that a disability evaluation may be 
reduced; however, the circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that several general regulations are 
applicable to all rating reduction cases, regardless of 
whether the rating at issue has been in effect for five or 
more years.  Brown v. Brown, 5 Vet. App. 413 (1993).  The 
Court has interpreted the provisions of 38 C.F.R. § 4.13 
(1999) to require that in any evaluation reduction case, it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
(1999) provide that in any evaluation-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability has actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
(1999) also establish that there must be improvement before 
an evaluation is reduced.  The Court has restored evaluations 
when VA has failed to consider whether there is improvement.

The Board notes that the RO determined that the appellant was 
not entitled to a predetermination notice because the 
proposed reduction would not affect his combined disability 
evaluation.  Although there appears to be some support for 
this basic determination in 38 C.F.R. §§ 3.103(2), 3.105 
(1999), the fact that due process in the form of a 
predetermination notice may not be applicable in a particular 
case, is not support for failure to comply with the 
provisions of 38 C.F.R. § 3.344.

When service connection for degenerative changes of the 
lumbosacral spine was granted in 1994 and the 20 percent 
evaluation assigned, the VA examination showed X-ray evidence 
of mild degenerative changes and complaints of chronic back 
pain.  Decreased range of motion limited by pain was reported 
as flexion to 60 degrees; extension to 15 degrees; right 
lateral flexion to 20 degrees; left lateral flexion to 15 
degrees; and rotation to 20 degrees bilaterally.

The 20 percent evaluation was confirmed and continued in a 
June 1995 rating decision with evidence of continued 
complaints of chronic back pain unrelieved by medication.  
The 20 percent evaluation was confirmed and continued in 
April 1998 based on a letter from the United States Postal 
Service.

The cover letter to the September 1998 rating decision that 
proposed the reduction from 20 percent to 10 percent, noted 
some improvement in the service connected degenerative 
changes in the lumbosacral spine.  The rating decision cited 
to an August 1998 VA examination as the basis for warranting 
the reduction.  In that examination the appellant complained 
of low back pain that did not limit his activities of daily 
living.  The day after he was active, he would be severely 
limited secondary to muscle spasm.  He complained of right 
sciatica symptoms.  The examination showed that the appellant 
had full range of motion in his back, his strength was 5/5 
bilaterally, there was some dullness in sensation in the 
right lateral calf when compared to the left, and X-rays were 
normal.  

A second VA examination was conducted in May 1999.  The 
appellant complained of low back pain that was usually caused 
by activity and occasionally shot down his right leg.  
Examination of the lumbosacral spine revealed no fixed 
deformity or postural abnormality.  Forward flexion was to 82 
degrees; backward extension to 35 degrees; left lateral 
flexion to 32 degrees; right lateral flexion to 40 degrees; 
and rotation to 35 degrees bilaterally.  Magnetic resonance 
imaging revealed mild early degenerative changes and mild 
degenerative facet disease at L4-5 bilaterally.

The November 1999 rating decision that reduced the evaluation 
found that the current evidence of record did not demonstrate 
moderate limitation of motion, demonstrable deformity of a 
vertebral body, ankylosis, or lumbosacral strain symptoms 
commensurate with the 20 percent evaluation.  The Board finds 
that the rating decision does not comply with regulations or 
decisions the Court.  The Court has clearly established that 
the regulations regarding reduction in evaluations must be 
followed.  In the September 1998 and the November 1999 rating 
decisions, the RO did not substantiate improvement in the 
appellant's low back disability.  The rating decisions merely 
stated that the appellant's low back disability did not meet 
the 20 percent disability criteria for any of the Diagnostic 
Codes that pertained to the lumbar spine.  However, the 
circumstances under which evaluation reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  The rating 
decisions did not address the issue of improvement.  Neither 
the rating decision, the Statement of the Case or the 
Supplemental Statement of the Case addressed improvement or 
cited to 38 C.F.R. § 3.344.  The Board finds that the RO did 
not reduce the appellant's disability evaluation properly and 
thus, due to the procedural error, the 20 percent evaluation 
for degenerative changes of the lumbar spine is restored.  
The actions taken by the RO are identical to the prohibitions 
established by the Court.  The Court has also held that where 
a RO reduces a veteran's disability rating without following 
the applicable VA regulations, the reduction is void ab 
initio.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The Board must point out that it does not make any 
determination as to whether the 20 percent evaluation is the 
evaluation that should be in effect.  The Board merely states 
that VA failed to comply with regulations, rendering the 
rating decision void.


Rating Claims

The remaining appeals concern entitlement to an evaluation in 
excess of 20 percent for degenerative changes of the 
lumbosacral spine, and in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.

Service connection for degenerative changes of the 
lumbosacral spine was granted in October 1994 and assigned a 
20 percent evaluation.  Service connection was also granted 
for patellofemoral pain syndrome of the right knee, and 
initially a noncompensable evaluation was assigned from the 
date of separation from service.  During the pendency of the 
appeal, the right knee evaluation was increased to 10 
percent back to the date of separation from service.  Where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher evaluation and the claim remains open.  Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995).  An RO decision awarding 
an increase in a veteran's disability rating, but not 
awarding the maximum benefit allowed, does not fully resolve 
the administrative appeal from the original rating, rather, 
the appeal initiated by the notice of disagreement with the 
original rating remains pending unless the veteran withdraws 
it.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, 
both claims are well grounded.

The Board has continued the issue as entitlement to an 
increased evaluation since service connection has been 
granted.  The appellant is not prejudiced by this naming of 
the issue.  The Board has not dismissed any of the issues and 
the law and regulations governing the evaluation of the 
disability is the same regardless of how the issue has been 
phrased.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes a uniform evaluation is appropriate in this case.  
However, the uniform evaluation for the lumbar disability is 
warranted because of a due process failure on the part of the 
RO, rather than the level of disability.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center, 
identified private treatment records were obtained, and VA 
orthopedic examinations were conducted in August 1994, 
November 1996, October 1997, August 1998, and May 1999.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.  The Board is aware that the 
appellant is dissatisfied with the quality of the multiple VA 
examinations provided to him, however the Board finds the 
examinations adequate for rating purposes.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant contends that his back and knee disabilities 
are more disabling than currently evaluated.  In hearings 
before the RO, the appellant testified that his back pain 
bothers him when he is sitting, bending, lifting or sleeping.  
He has trouble driving because of his back.  His right knee 
hurts with bending and with weather changes.  It does not 
limit him with what he can do, it just aches a lot.  He has 
reported that the knee felt loose and gives way.  The doctors 
do no know how his disabilities affect his every day life.  
The appellant informed the examiner in May 1999 that he 
thought he had some lack of endurance and occasionally some 
fatigability.

Degenerative Changes of the Lumbosacral Spine; 20 Percent

The appellant is evaluated under Diagnostic Code 5292 for 
Limitation of Motion of the Lumbar Spine.  A 40 percent 
rating is assigned for severe limitation of motion, a 20 
percent rating for moderate limitation of motion and a 10 
percent rating for slight limitation of motion.  38 C.F.R. 
§ 4.71a (1999).

The Board has considered whether a higher evaluation could be 
assigned under any other Diagnostic Codes.  Degenerative 
arthritis established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Absent evidence of lumbosacral strain, intervertebral disc 
syndrome, ankylosis or fracture, the other Diagnostic Code 
relative to the lumbar spine is applicable in this case.

Service medical records documented complaints and treatment 
for chronic low back pain.  February 1993 X-rays of the 
lumbosacral spine were normal.  Magnetic resonance imaging of 
the lumbar spine in November 1993 was normal. 

On VA examination in August 1994, examination of the 
lumbosacral spine disclosed normal curvature.  There was X-
ray evidence of mild degenerative changes.  Decreased range 
of motion limited by pain was reported as flexion to 60 
degrees; extension to 15 degrees; right lateral flexion to 20 
degrees; left lateral flexion to 15 degrees; and rotation to 
20 degrees bilaterally.  September 1994 X-rays showed a 
normal lumbosacral spine.  Based on this evidence, the RO 
assigned a 20 percent evaluation.

VA Medical Center records from March 1995 documented 
complaints of pain in the lumbosacral region.  His motor 
strength was 5/5.  The sensory examination was normal, and 
deep tendon reflexes were 2+ and symmetric.  His gait was 
normal.  There was point tenderness in the lumbar region and 
poor range of motion in the lumbar spine.  X-rays revealed no 
fracture and good alignment and without disc space disease.  
Myofascial pain was diagnosed.  There was no evidence of 
lumbar instability or nerve compression.

A VA examination was conducted in November 1996.  His low 
back was nontender and there were no fixed deformities.  
Extension was to 10 degrees, with normal being between 20 and 
30 degrees.  Flexion and lateral bending were normal.  Motor 
examination was normal in the lower extremities and sensory 
examination was intact to light touch pinprick.  Deep tendon 
reflexes were 2+ and symmetrical.  Babinski response was 
absent and straight leg raising was negative.  His gait was 
normal.  His gait was normal and X-rays were normal.  The 
diagnosis was lumbar myofascial pain syndrome that limited 
his activity somewhat.  There was no evidence of 
radiculopathy or a neural compression syndrome.

On an August 1998 VA examination the appellant complained of 
low back pain that did not limit his activities of daily 
living.  The examination showed that the appellant had full 
range of motion in his back, his strength was 5/5 
bilaterally, there was some dullness in sensation in the 
right lateral calf when compared to the left, and X-rays were 
normal.  His gait was normal.  The examiner concluded that 
the low back pain was musculoskeletal in nature and limited 
the appellant's activities of daily living to only a minor 
degree.

On VA examination in May 1999, examination of the lumbosacral 
spine revealed no fixed deformity or postural abnormality.  
Forward flexion was to 82 degrees; backward extension to 35 
degrees; left lateral flexion to 32 degrees; right lateral 
flexion to 40 degrees; and rotation to 35 degrees 
bilaterally.  He had no problem getting on and off the 
examining table and musculature was good.  Magnetic resonance 
imaging revealed mild early degenerative changes and mild 
degenerative facet disease at L4-5 bilaterally, which was the 
concluding diagnosis.

The Board has considered whether there is functional loss 
that approximates a higher evaluation.  38 C.F.R. §§ 4.40 and 
4.45; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca 
v. Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  The appellant has been awarded a 20 
percent evaluation for degenerative changes of the 
lumbosacral spine.  That evaluation contemplates the presence 
of moderate limitation of motion and moderate functional 
impairment.  In order to warrant a higher evaluation, there 
must be evidence of severe limitation of motion or severe 
functional impairment.  In this regard, the appellant's 
actual range of motion has varied during the appeal period.  
However, there has never been more than moderate limitation 
of motion and the more recent evidence reflects that there is 
slight limitation of motion.  Although one report noted the 
presence of poor range of motion, the opinion was not 
quantified and the opinion is accorded little probative 
value.  We must note that if the RO had followed the 
provisions of 38 C.F.R. § 3.344, the decrease in the 
evaluation could have been justified.  

The objective evidence established that flexion has never 
been limited beyond 60 degrees and is currently 82 degrees.  
The other ranges of motion reflect no more than minimal 
limitation of motion.  The appellant's functional impairment 
is no greater than the actual limitation of motion.  There is 
no more than moderate limitation of motion.  There is no 
credible indication that pain limits motion other than that 
reported by the examiners.  There is no credible evidence of 
incoordination, as the examiner established that there was a 
normal gait and he had no problem getting on and off the 
examining table.  Strength has been described as 5/5 and 
musculature has been described as normal.  There is no 
evidence of more motion than normal.  There is no credible 
evidence of excess fatigability, since the examiner noted 
that the veteran could do his usual daily activities.  In 
sum, the preponderance of the evidence establishes that there 
is no more than moderate functional impairment or less.

The Board has considered the appellant's testimony that his 
back disability is more severely disabling than evaluated by 
the medical examiners, as well as his statement to examiners 
that he thought he had some lack of endurance and some 
fatigability.  The appellant is competent to state that his 
condition is worse, or that he deserves a higher evaluation.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  Furthermore, the objective findings of competent 
disinterested medical personnel are more probative when 
weighed against the testimony and statements of a party in 
pursuit of monetary gain.  Repeated examinations in addition 
to treatment records consistently fail to demonstrate that 
the degenerative changes of the lumbosacral spine results in 
more than moderate functional impairment.  The Board's 
decision is supported by the opinions of medical examiners in 
1996 and 1998 who concluded that there was only minor 
disability associated with the chronic low back pain.  Thus, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Right Knee; 10 Percent

The appellant is evaluated by analogy to limitation of 
flexion of the leg.  A 30 percent evaluation is provided for 
flexion limited to 15 degrees; a 20 percent evaluation for 
flexion limited to 30 degrees; a 10 percent evaluation for 
flexion limited to 45 degrees; and a noncompensable 
evaluation for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (1999). 

It is the intent of the schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (1999)

Absent competent medical evidence of ankylosis, recurrent 
subluxation or lateral instability, disability associated 
with the semilunar cartilage, or impairment of the tibia and 
fibula, no other Diagnostic Code pertaining to the knee is 
applicable.

Service medical records showed painful knees in service.  A 
March 1993 bone scan showed increased activity about the 
knees.  In December 1993, it was noted the bone scan was 
consistent with peripatellar pain syndrome.

Examination of the right knee in August 1994 revealed no 
deformity or swelling.  The knee was stable.  There was 
normal range of motion with some pain in the front of the 
knee during full range of motion.  The patellar apprehension 
test was negative.  There was no significant crepitation.  
The knee X-ray was said to be practically normal.  Chronic 
knee pain was diagnosed.

A VA examination of the knees was conducted in November 1996.  
The right knee was stable to ligamentous examination.  
Anterior and posterior drawer signs were negative.  Lachman 
examination was negative and the knee was stable to varus and 
valgus stress at both 0 and 30 degrees of flexion.  The 
patella tracked normally within the trochlear.  Patellar 
mobility was normal.  There was some tenderness over both the 
medial and lateral patellar facets.  There was no effusion, 
erythema or other discoloration.  There was no significant 
tenderness to palpation in the medial or lateral joint line.  
There was normal range of motion.  There was active and 
passive range of motion to 3 degrees of hyperextension and to 
135 degrees of flexion.  The range of motion was not painful.  
X-ray examination was normal and there was no degenerative 
arthritis.  Patellar femoral pain syndrome was diagnosed.  
The examiner felt there was no significant disability related 
to the patella femoral pain.

The preponderance of the evidence is against a higher 
evaluation.  Competent medical evidence of flexion limited to 
30 degrees has not been presented.  Range of motion in the 
right knee was normal both in 1994 and 1996 with painful 
motion noted only in 1994.  Even if the range of motion from 
3 to 135 degrees is not normal, the impairment is minimal.

The Board has considered whether there is functional loss 
that approximates limitation of flexion to 30 degrees.  
38 C.F.R. §§ 4.40 and 4.45.  Weakened movement; excess 
fatigability; and incoordination; have not been demonstrated 
on repeated examination.  No limitation of motion due to pain 
has been demonstrated.  Although 3 degrees of hyperextension 
may reflect more motion than normal, the examiner determined 
that the range of motion was normal for this appellant.  
Functional impairment has not been demonstrated on objective 
examination.  The Board's finding is supported by the 
appellant's testimony before the RO that his knee disability 
did not limit what he could do.

The Board has considered the appellant's testimony that his 
knee disability warrants a higher evaluation, that it felt 
loose, gave way and that he lacked endurance and occasionally 
had some fatigability.  The appellant is competent to state 
that his condition is worse.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the degree of the disability.  Furthermore, 
the objective findings of competent disinterested medical 
personnel are more probative when weighed against the 
testimony and statements of a party in pursuit of monetary 
gain.  Examinations in 1994 and 1996 failed to demonstrate 
that the patellofemoral pain syndrome resulted in the 
functional equivalent of limited flexion to 30 degrees or the 
functional equivalent of limitation of extension to 15 
degrees.  38 C.F.R. Part 4, code 5260, 5261 (1999).  The 
Board's decision is supported by the opinion of the medical 
examiners in 1996 who concluded that there was no significant 
disability related to the patella femoral pain.  The 
appellant's painful motion is recognized by the assignment of 
the minimal compensable evaluation for periarticular 
pathology associated with painful motion.  Thus, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert, 
1 Vet. App. at 49.


ORDER

A 20 percent evaluation for degenerative changes of the 
lumbosacral spine is restored.  An evaluation in excess of 20 
percent for degenerative changes of the lumbosacral spine is 
denied.  An evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

